Exhibit 10.1

 

 

SEVENTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of December 13, 2016

among

GULFPORT ENERGY CORPORATION,

as Borrower,

THE BANK OF NOVA SCOTIA,

as Administrative Agent

and

The Lenders Party Hereto

THE BANK OF NOVA SCOTIA, KEYBANK NATIONAL ASSOCIATION,

and PNC BANK, NATIONAL ASSOCIATION,

as Joint Lead Arrangers and Joint Bookrunners

KEYBANK NATIONAL ASSOCIATION and

PNC BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

WELLS FARGO BANK, N.A. and

BARCLAYS BANK PLC,

as Co-Documentation Agents

 

 



--------------------------------------------------------------------------------

SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of December 13, 2016, among GULFPORT ENERGY
CORPORATION, a Delaware corporation (“Borrower”), THE BANK OF NOVA SCOTIA, as
Administrative Agent (“Administrative Agent”) and L/C Issuer, and the financial
institutions defined below as the Existing Lenders and the Exiting Lender, and
MORGAN STANLEY SENIOR FUNDING, INC., and BOKF, NA DBA BANK OF OKLAHOMA, as new
Lenders (“New Lenders”).

R E C I T A L S

A.    Borrower, the financial institutions signing as Lenders thereto,
Administrative Agent and the other agents party thereto are parties to an
Amended and Restated Credit Agreement dated as of December 27, 2013, as amended
by a First Amendment to Amended and Restated Credit Agreement dated as of
April 23, 2014, a Second Amendment to Amended and Restated Credit Agreement
dated as of November 26, 2014, a Third Amendment to Amended and Restated Credit
Agreement dated as of April 10, 2015, a Fourth Amendment to Amended and Restated
Credit Agreement and Limited Consent and Waiver dated as of May 29, 2015, a
Fifth Amendment to Amended and Restated Credit Agreement dated as of
September 18, 2015, and a Sixth Amendment to Amended and Restated Credit
Agreement dated as of February 19, 2016 (collectively, the “Original Credit
Agreement”; the Original Credit Agreement as amended by this Amendment is
referred to herein as the “Credit Agreement”).

B.    The parties desire to amend the Original Credit Agreement as hereinafter
provided.

NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1.    Same Terms. All terms used herein that are defined in the Original Credit
Agreement shall have the same meanings when used herein, unless the context
hereof otherwise requires or provides. In addition, from and after the Effective
Date, (i) all references in the Original Credit Agreement and, where appropriate
in the context, in the other Loan Documents to the “Agreement” shall mean the
Original Credit Agreement, as amended and waived by this Amendment, as the same
may hereafter be amended and waived from time to time, and (ii) all references
in the Loan Documents to the “Loan Documents” shall mean the Loan Documents, as
amended and waived by the Modification Papers, as the same may hereafter be
amended and waived from time to time. In addition, the following terms have the
meanings set forth below:

“Effective Date” means the date on which the conditions specified in Section 2
below are satisfied (or waived in writing by the Administrative Agent).

“Existing Lenders” means The Bank of Nova Scotia, KeyBank National Association,
Credit Suisse AG, Barclays Bank PLC, Wells Fargo Bank, N.A., ZB, N.A. dba Amegy
Bank, Compass Bank, PNC Bank, National Association, U.S. Bank National
Association, Associated Bank, N.A. and IberiaBank.

“Exiting Lender” means BNP Paribas.

“Modification Papers” means this Amendment, the Ohio Mortgage Amendments, and
all of the other documents and agreements executed in connection with the
transactions contemplated by this Amendment.

 

SEVENTH AMENDMENT – Page 1



--------------------------------------------------------------------------------

“New Lenders” has the meaning specified in the opening paragraph.

“New Notes” has the meaning specified in Section 7.

“October 2016 Reserve Report” has the meaning set forth in Section 4.

“Ohio Mortgage Amendments” has the meaning set forth in Section 8(b).

2.    Conditions Precedent. The obligations and agreements of the Lenders as set
forth in this Amendment are subject to the satisfaction, unless waived in
writing by Administrative Agent, of each of the following conditions (and upon
such satisfaction, this Amendment shall be deemed to be effective as of the
Effective Date):

(a)    Seventh Amendment to Credit Agreement. This Amendment shall have been
duly executed and delivered by each of the parties hereto.

(b)    New Notes. Borrower shall have executed and delivered the New Notes to
the New Lenders.

(c)    Upfront Fee. Borrower shall have paid Adminstrative Agent for the account
of the Lenders the previous agreed upfront fees.

(d)    Fees and Expenses. Administrative Agent shall have received payment of
all out-of-pocket fees and expenses (including reasonable attorneys’ fees and
expenses) incurred by Administrative Agent in connection with the preparation,
negotiation and execution of the Modification Papers.

3.    Amendments to Original Credit Agreement. On the Effective Date, the
Original Credit Agreement shall be deemed to be amended as follows:

(a)    The pricing grid contained in the definition of “Applicable Rate” in
Section 1.01 of the Original Credit Agreement shall be amended to read in its
entirety as follows:

 

Applicable Rate  

Applicable

Usage Level

   Commitment fee     Eurodollar Rate
Loans and Letters
of Credit     Base Rate Loans  

Level 1

     0.375 %      2.00 %      1.00 % 

Level 2

     0.375 %      2.25 %      1.25 % 

Level 3

     0.50 %      2.50 %      1.50 % 

Level 4

     0.50 %      2.75 %      1.75 % 

Level 5

     0.50 %      3.00 %      2.00 % 

(b)    The following definitions set forth in Section 1.01 of the Original
Credit Agreement shall be amended to read in their respective entireties as
follows:

“Arranger” means, collectively, Scotiabank, Keybank National Association and PNC
Bank, National Association, each in its capacity as joint lead arranger and
joint bookrunner.

 

SEVENTH AMENDMENT – Page 2



--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent or
the L/C Issuer in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.15(b)) upon delivery of
written notice of such determination to the Borrower, the L/C Issuer and each
Lender.

“Maturity Date” means December 13, 2021; provided however that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

“Senior Notes” means any unsecured Indebtedness of Borrower (and any unsecured
Guarantees thereof by the Guarantors) in an aggregate principal amount not
exceeding $1,600,000,000.

(c)    Section 1.01 of the Original Credit Agreement shall be amended by adding
the following definitions in appropriate alphabetical order to read in their
respective entireties as follows:

 

SEVENTH AMENDMENT – Page 3



--------------------------------------------------------------------------------

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Excluded Accounts” means accounts exclusively used for payroll, payroll taxes
or other employee wage and benefit payments, accounts exclusively holding assets
subject to an escrow or purchase price adjustment mechanism, and accounts that
exclusively hold funds belonging to, or for the benefit of, a Person other than
a Loan Party, and accounts having average daily collected balances not greater
than $2,500,000 during the most recently completed calendar quarter (or for any
account opened after the most recently completed calendar quarter, that will
have an average daily collected balance not greater than $2,500,000 as of the
end of the calendar quarter during which such account was opened).

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

(d)    The figure “80%” shall be changed to “85%” in Section 2.13(a) and in
Section 2.13(e) of the Original Credit Agreement.

(e)    Section 4.05(e) of the Original Credit Agreement shall be amended to read
in its entirety as follows:

 

SEVENTH AMENDMENT – Page 4



--------------------------------------------------------------------------------

(e)    In the event of an issuance of Senior Notes after the Closing Date, then,
upon consummation of such issuance, the then effective Borrowing Base shall be
reduced by 25% of the principal amount of such Senior Notes offering except to
the extent that the proceeds of such Senior Notes are used to repay, redeem,
purchase, repurchase, refinance, defease or otherwise satisfy previously issued
Senior Notes, or to the extent that such Senior Notes are issued in exchange for
previously issued Senior Notes, and in each case, to pay accrued and unpaid
interest on, and prepayment premiums in respect of, such previously issued
Senior Notes and fees and expenses relating to the issuance of such Senior Notes
and such repayment, redemption, purchase, repurchase, refinancing, defeasance,
satisfaction or exchange of such previously issued Senior Notes.    For
avoidance of doubt, the 25% reduction described in this subsection (e) may be
reduced or waived with the consent of Required Lenders.

(f)    Article VIII of the Original Credit Agreement shall be amended by adding
a new Section 8.16 thereto in proper order to read in its entirety as follows:

8.16.    Maintenance of Deposit Accounts. (a) Open or maintain any deposit
account, securities account or commodity account at or with any banking or other
financial institution other than a Lender, except for those accounts listed on
Part 2 on Exhibit A to the Seventh Amendment to this Agreement dated as of
December 13, 2016 (the “Seventh Amendment”), which accounts may remain open
pending closure in the ordinary close of business, or (b) establish or maintain
a deposit account, securities account or commodity account (other than Excluded
Accounts), without delivering to the Administrative Agent a control agreement
signed by the Administrative Agent, the depository bank, the other parties
thereto and the applicable Loan Party, and otherwise in form and substance
reasonably satisfactory to the Administrative Agent, (1) in the case of any
account listed on Part 1 of Exhibit A to the Seventh Amendment, within sixty
(60) days after the Effective Date (as defined in the Seventh Amendment), or
(2) in the case of any account other than an Excluded Account opened after such
Effective Date, within thirty (30) days after such account is opened.

(g)    Article XI of the Original Credit Agreement shall be amended by adding a
new Section 11.25 thereto in proper order to read in its entirety as follows:

11.25    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

 

SEVENTH AMENDMENT – Page 5



--------------------------------------------------------------------------------

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

4.    Reaffirmation of Borrowing Base. The Borrowing Base is hereby reaffirmed
at $700,000,000. This redetermination of the Borrowing Base constitutes the
scheduled periodic redetermination of the Borrowing Base with respect to the
Reserve Report dated October 1, 2016 (the “October 2016 Reserve Report”),
pursuant to Section 4.02(a) of the Credit Agreement, and is not a special
redetermination pursuant to Section 4.03 of the Credit Agreement. The Borrowing
Base shall remain at this amount until next redetermined in accordance with
Article IV of the Credit Agreement.

5.    [Reserved.]

6.    Concerning the New Lenders and the Exiting Lender.

(a)    The New Lenders have become Lenders upon their execution of this
Amendment, and on the Effective Date, the New Lenders shall assume all rights
and obligations of a Lender under the Credit Agreement. The Administrative
Agent, the Lenders and the Borrower hereby consent to each New Lender’s
acquisition of an interest in the Aggregate Commitments and its Applicable
Percentage. The Administrative Agent and the Borrower hereby consent to the
reallocation set forth herein. The Administrative Agent, the Lenders and the
Borrower hereby waive (a) any requirement that an Assignment and Assumption or
any other documentation be executed in connection with such reallocation, and
(b) the payment of any processing and recordation fee to the Administrative
Agent. In connection herewith, each of the Existing Lenders and the Exiting
Lender irrevocably sells and assigns to each New Lender, and each New Lender,
severally and not jointly, hereby irrevocably purchases and assumes from the
Existing Lenders and the Exiting Lender, as of the Effective Date, so much of
each Existing Lender’s and the Exiting Lender’s Commitment, outstanding Loans
and participations in Letters of Credit, and rights and obligations in its
capacity as a Lender under the Original Credit Agreement and any other documents
or instruments delivered pursuant thereto (including without limitation any
guaranties and, to the extent permitted to be assigned under applicable law, all
claims (including without limitation contract claims, tort claims, malpractice
claims, statutory claims and all other claims at law or in equity), suits,
causes of action and any other right of any Existing Lender or the Exiting
Lender against any Person, whether known or unknown, arising under or in
connection with the Original Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed
thereby), such that each Existing Lender’s and each New Lender’s Commitment,
Applicable Percentage of the outstanding Loans and participations in Letters of
Credit, and rights and obligations as a Lender shall be equal to its Applicable
Percentage and Commitment set forth on Schedule 2.01 to this Amendment, and the
Exiting Lender shall have no Commitment or Applicable Percentage. The Exiting
Lender, each Existing Lender and each New Lender agree that the provisions of
the form of Assignment and Assumption attached as Exhibit D to the Credit
Agreement shall apply to it as applicable depending on whether it is the
assignee or assignor of such “Commitments” as applicable. Each party hereto
agrees to execute an Assignment and Assumption or related ancillary
documentation to give effect to the foregoing if requested by the Administrative
Agent. Further, on the Effective Date, the Exiting Lender is released of its
“Commitment” under the Credit Agreement.

 

SEVENTH AMENDMENT – Page 6



--------------------------------------------------------------------------------

(b)    Upon the Effective Date, all Loans and participations in Letters of
Credit of the Existing Lenders and the Exiting Lender outstanding immediately
prior to the Effective Date shall be, and hereby are, restructured, rearranged,
renewed, extended and continued as provided in this Amendment and shall continue
as Loans and participations in Letters of Credit of each Existing Lender and
each New Lender under the Credit Agreement, and the Exiting Lender shall have
been repaid the Applicable Percentage of its outstanding Loans immediately prior
to the Effective Date, and it shall not have any participations in any Letter of
Credit.

(c)    Each New Lender represents and warrants to the Administrative Agent, for
the benefit of the Lenders including the Exiting Lender, as follows:

(i)    it has received a copy of the Original Credit Agreement, together with
copies of the most recent financial statements of the Borrower delivered
pursuant thereto;

(ii)    it has, independently and without reliance upon any Lender or any
related party of the Administrative Agent or any Lender (an “Agent-Related
Person”) and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory laws relating to the transactions
contemplated by the Credit Agreement, and made its own decision to enter into
the Credit Agreement and to extend credit to the Borrower and the other Loan
Parties under the Credit Agreement;

(iii)    it will, independently and without reliance upon any Lender or any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under the Credit
Agreement and the other Loan Documents, and to make such investigations as it
deems necessary to inform itself as to the business, prospects, operations,
property, and other condition and creditworthiness of the Borrower and the other
Loan Parties.

(d)    Each New Lender acknowledges, for the benefit of the Administrative Agent
and the Lenders including the Exiting Lender, as follows:

(i)    no Lender or Agent-Related Person has made any representation or warranty
to it, and no act by the Administrative Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Lender or any Agent-Related Person to any Lender as to any
matter, including whether Agent-Related Persons have disclosed material
information in their possession;

(ii)    except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent pursuant to the Original
Credit Agreement, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
respective Affiliates which may come into the possession of any Agent-Related
Person; and

 

SEVENTH AMENDMENT – Page 7



--------------------------------------------------------------------------------

(iii)    on the Effective Date, subject to the satisfaction or waiver of the
conditions to effectiveness set forth in Section 2 of this Amendment, it shall
be deemed automatically to have become a party to the Credit Agreement and have
all rights and obligations of a Lender under the Original Credit Agreement and
the other Loan Documents, each as amended by the Modification Papers, as if it
were an original Lender signatory thereto.

(e)    On the Effective Date, each New Lender agrees to be bound by the terms
and conditions set forth in the Original Credit Agreement and the other Loan
Documents, each as amended by the Modification Papers, applicable to the Lenders
as if it were an original Lender signatory thereto (and expressly makes the
appointment set forth in, and agrees to the obligations imposed under, Article X
of the Original Credit Agreement).

7.    New Notes. On the Effective Date, the New Lenders shall become Lenders and
the maximum Commitments of all Lenders shall be as set forth on Schedule 2.01 to
this Amendment. Accordingly, on the Effective Date, Borrower shall issue Notes
(“New Notes”) in the form of Exhibit B attached to the Original Credit Agreement
to the New Lenders.

8.    Post-Closing Obligations.

(a)    Control Agreements. Within sixty (60) days after the Effective Date (or
such later date which Administrative Agent has agreed to in writing), Borrower
shall, and shall cause each applicable Subsidiary to, deliver duly executed
control agreements required to comply with Section 8.16 of the Credit Agreement
covering the accounts listed on Exhibit A hereto.

(b)    Amendment of Ohio Oil and Gas Mortgages. Within thirty (30) days after
the date of this Amendment (or such later date which Administrative Agent has
agreed to in writing), Borrower shall have executed and delivered to
Administrative Agent amendments of the Oil and Gas Mortgages listed on Exhibit B
hereto which reflect the amended Maturity Date of December 13, 2021 (the “Ohio
Mortgage Amendments”).

(c)    Mortgage Coverage. Within thirty (30) days from the Effective Date (or
such longer time as determined by Administrative Agent) Borrower shall mortgage
to Administrative Agent additional oil and gas properties evaluated in the
October 2016 Reserve Report such that the aggregated Recognized Value of all oil
and gas properties then under mortgage is at least 85% of the Recognized Value
of all Proved Mineral Interests evaluated in the October 2016 Reserve Report.

(d)    Title Assurances. Within thirty (30) days (or such longer time as
determined by Administrative Agent) Borrower shall provide to Administrative
Agent title opinions and/or other title information and data reasonably
acceptable to Administrative Agent so that Administrative Agent shall have
received reasonably acceptable title assurances for at least 80% of the
Recognized Value of all Proved Mineral Interests evaluated in the October 2016
Reserve Report.

9.    Authorization of Administrative Agent to Amend Collateral Documents.
Section 11.01 of the Credit Agreement provides that the Loan Documents, in
addition to the Credit Agreement, may be amended with the consent of the
Majority Lenders. There are inconsistencies in the use of the term “Secured
Parties” when used in the Collateral Documents and when used in this Credit
Agreement.

 

SEVENTH AMENDMENT – Page 8



--------------------------------------------------------------------------------

The Lenders authorize the Administrative Agent to amend the Collateral Documents
to conform the definition of “Secured Parties” as used therein to the definition
of “Secured Parties” as used in this Credit Agreement.

10.    Certain Representations. Borrower represents and warrants that, as of the
Effective Date: (a) Borrower has full power and authority to execute the
Modification Papers to which it is a party and such Modification Papers
constitute the legal, valid and binding obligation of Borrower enforceable in
accordance with their terms, except as enforceability may be limited by general
principles of equity and applicable bankruptcy, insolvency, reorganization,
moratorium, and other similar laws affecting the enforcement of creditors’
rights generally; (b) no authorization, approval, consent or other action by,
notice to, or filing with, any Governmental Authority or other Person is
required for the execution, delivery and performance by Borrower thereof; and
(c) no Default has occurred and is continuing or will result from the
consummation of the transactions contemplated by this Amendment. In addition,
Borrower represents that after giving effect to the Modification Papers, all
representations and warranties contained in the Credit Agreement and the other
Loan Documents are true and correct in all material respects (provided that any
such representations or warranties that are, by their terms, already qualified
by reference to materiality shall be true and correct without regard to such
additional materiality qualification) on and as of the Effective Date as if made
on and as of such date except to the extent that any such representation or
warranty expressly relates to an earlier date, in which case such representation
or warranty is true and correct in all material respects (or true and correct
without regard to such additional materiality qualification, as applicable) as
of such earlier date.

11.    No Further Amendments. Except as previously amended or waived in writing
or as amended or waived hereby, the Original Credit Agreement shall remain
unchanged and all provisions shall remain fully effective between the parties.

12.    Acknowledgments and Agreements. Borrower acknowledges that on the date
hereof all outstanding Obligations, in each case as amended and waived hereby,
are payable in accordance with their terms, and Borrower waives any defense,
offset, counterclaim or recoupment with respect thereto. Borrower,
Administrative Agent, L/C Issuer and each Lender do hereby adopt, ratify and
confirm the Original Credit Agreement, as amended and waived hereby, and
acknowledge and agree that the Original Credit Agreement, as amended and waived
hereby, is and remains in full force and effect. Borrower acknowledges and
agrees that its liabilities and obligations under the Original Credit Agreement
and under the other Loan Documents, in each case as amended and waived hereby,
are not impaired in any respect by this Amendment.

13.    Limitation on Agreements. The consents, waivers and modifications set
forth herein are limited precisely as written and shall not be deemed (a) to be
a consent under or a waiver of or an amendment to any other term or condition in
the Original Credit Agreement or any of the other Loan Documents, or (b) to
prejudice any other right or rights that Administrative Agent or the Lenders now
have or may have in the future under or in connection with the Original Credit
Agreement and the other Loan Documents, each as amended and waived hereby, or
any of the other documents referred to herein or therein. The Modification
Papers shall constitute Loan Documents for all purposes.

14.    Confirmation of Security. Borrower hereby confirms and agrees that all of
the Collateral Documents that presently secure the Obligations shall continue to
secure, in the same manner and to the same extent provided therein, the payment
and performance of the Obligations as described in the Original Credit Agreement
as modified by this Amendment.

15.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed an
original, but all of which constitute one instrument. In making proof of this
Amendment, it shall not be necessary to produce or account for more than one
counterpart thereof signed by each of the parties hereto.

 

SEVENTH AMENDMENT – Page 9



--------------------------------------------------------------------------------

16.    Incorporation of Certain Provisions by Reference. The provisions of
Section 11.15 of the Original Credit Agreement captioned “Governing Law,
Jurisdiction; Etc.” and Section 11.16 of the Original Credit Agreement captioned
“Waiver of Right to Trial by Jury” are incorporated herein by reference for all
purposes.

17.    Entirety, Etc. This Amendment, the other Modification Papers and all of
the other Loan Documents embody the entire agreement between the parties. THIS
AMENDMENT, THE OTHER MODIFICATION PAPERS AND ALL OF THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[This space is left intentionally blank. Signature pages follow.]

 

SEVENTH AMENDMENT – Page 10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of the date and year first above written.

 

BORROWER GULFPORT ENERGY CORPORATION By:  

/s/ Aaron Gaydosik

  Aaron Gaydosik   Chief Financial Officer

 

SEVENTH AMENDMENT – Signature Page S-1



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

THE BANK OF NOVA SCOTIA,

as Administrative Agent and L/C Issuer

By:  

/s/ Alan Dawson

  Alan Dawson   Director LENDERS:

THE BANK OF NOVA SCOTIA,

as a Lender

By:  

/s/ Alan Dawson

  Alan Dawson   Director

 

SEVENTH AMENDMENT – Signature Page S-2



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ George E. McKean

Name: George E. McKean

Title:   Senior Vice President

 

SEVENTH AMENDMENT – Signature Page S-3



--------------------------------------------------------------------------------

CREDIT SUISSE AG,

Cayman Islands Branch,

as a Lender

By:  

/s/ Nupur Kumar

Name:   Nupur Kumar Title:   Authorized Signatory

By:

 

/s/ Warren Van Heyst

Name:  

Warren Van Heyst

Title:   Authorized Signatory

 

SEVENTH AMENDMENT – Signature Page S-4



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as a Lender

By:

 

/s/ Christopher Aitkin

Name:   Christopher Aitkin Title:   Assistant Vice President

 

SEVENTH AMENDMENT – Signature Page S-5



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.,

as a Lender

By:

 

/s/ Matthew W. Coleman

Name:   Matthew W. Coleman Title:   Director

 

SEVENTH AMENDMENT – Signature Page S-6



--------------------------------------------------------------------------------

ZB, N.A. dba AMEGY BANK,

as a Lender

By:

 

/s/ Jill McSorley

Name:   Jill McSorley Title:   Senior Vice President – Amegy Bank Division

 

SEVENTH AMENDMENT – Signature Page S-7



--------------------------------------------------------------------------------

COMPASS BANK,

as a Lender

By:

 

/s/ Gabriela Azcarate

Name:   Gabriela Azcarate Title:   Vice President

 

SEVENTH AMENDMENT – Signature Page S-8



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:

 

/s/ Sandra Aultman

Name:   Sandra Aultman Title:   Managing Director

 

SEVENTH AMENDMENT – Signature Page S-9



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By:

 

/s/ Nicholas T. Hanford

Name:   Nicholas T. Hanford Title:   Vice President

 

SEVENTH AMENDMENT – Signature Page S-10



--------------------------------------------------------------------------------

ASSOCIATED BANK, N.A.,

as a Lender

By:

 

/s/ Kyle Lewis

Name:   Kyle Lewis Title:   Vice President

 

SEVENTH AMENDMENT – Signature Page S-11



--------------------------------------------------------------------------------

IBERIABANK,

as a Lender

By:

 

/s/ Moni Collins

Name:   Moni Collins Title:   Senior Vice President

 

SEVENTH AMENDMENT – Signature Page S-12



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.,

as a Lender

By:

 

/s/ Michael King

Name:   Michael King Title:   Vice President

 

SEVENTH AMENDMENT – Signature Page S-13



--------------------------------------------------------------------------------

BOKF, NA DBA BANK OF OKLAHOMA,

as a Lender

By:

 

/s/ John Krenger

Name:   John Krenger Title:   Vice President

 

SEVENTH AMENDMENT – Signature Page S-14



--------------------------------------------------------------------------------

BNP PARIBAS,

as an Exiting Lender, agreeing solely to Sections 1, 2, 6, 15, 16 and 17 and no
other sections or provisions hereunder; however, Section 10 shall inure to
benefit of BNP Paribas

By:  

/s/ Ann Rhoads

Name:   Ann Rhoads Title:   Managing Director

By:  

/s/ Vincent Trapet

Name:   Vincent Trapet Title:   Director

 

SEVENTH AMENDMENT – Signature Page S-15



--------------------------------------------------------------------------------

SCHEDULE 2.01

Commitments and Applicable Percentages

 

Lender

   Applicable Percentage    

Commitment

 

The Bank of Nova Scotia

     11.428571429 %    $ 80,000,000   

KeyBank National Association

     10.714285714 %    $ 75,000,000   

PNC Bank, National Association

     10.714285714 %    $ 75,000,000   

Credit Suisse AG, Cayman Islands Branch

     9.285714286 %    $ 65,000,000   

Barclays Bank PLC

     9.285714286 %    $ 65,000,000   

Wells Fargo Bank, N.A.

     9.285714286 %    $ 65,000,000   

Compass Bank

     7.142857143 %    $ 50,000,000   

U.S. Bank National Association

     7.142857143 %    $ 50,000,000   

ZB, N.A. dba Amegy Bank

     7.142857143 %    $ 50,000,000   

IberiaBank

     5.000000000 %    $ 35,000,000   

Morgan Stanley Senior Funding, Inc.

     4.285714286 %    $ 30,000,000   

Associated Bank, N.A.

     4.285714286 %    $ 30,000,000   

BOKF, NA dba Bank of Oklahoma

     4.285714286 %    $ 30,000,000   

BNP Paribas

     0.000000000 %    $ 0   

TOTAL:

     100.00000000 %    $ 700,000,000   

Maximum Facility Amount: $1,500,000,000

 

Schedule 2.01 – Page Solo



--------------------------------------------------------------------------------

EXHIBIT A

Deposit Accounts – Part 1

 

Account Name

  

Account Number

  

Bank

   Purpose of Account

1. Gulfport MM Sweep

   *    *    Investment

2. Gulfport Operating

   *    *    Operating

3. Gulfport Buckeye

   *    *    Operating

4. Gulfport Buckeye Revenue

   *    *    Revenue

5. Gulfport Energy Corporation

   *    *    Investment

6. Gulfport Energy Corporation

   *    *    Investment

7. Gulfport Energy Corporation

   *    *    Investment

8. Gulfport Energy Corporation

   *    *    Investment

9. Gulfport Revenue

   *    *    Revenue

Deposit Accounts – Part 2

 

Account Name

  

Account Number

  

Bank

   Purpose of Account

1. Grizzly Holdings Inc. - CAD

   *    *    Operating

2. Grizzly Holdings Inc. - US

   *    *    Operating

3. Gulfport - Revenue

   *    *    Revenue

4. Puma Resources

   *    *    Operating

5. Gulfport - Operating

   *    *    Operating

6. Blackhawk Midstream LLC

   *    *    Operating

7. Gulfport Energy Corporation - LC

   *    *    Letter of Credit

8. Gator Marine Ivanhoe, Inc.

   *    *    Operating

9. Jaguar Resources

   *    *    Operating

10. Gator Marine, Inc.

   *    *    Operating

11. Westhawk Minerals LLC

   *    *    Operating

12. Gulfport - Payroll

   *    *    Payroll

 

Exhibit A – Page Solo



--------------------------------------------------------------------------------

EXHIBIT B

Ohio Oil and Gas Mortgages

 

1. Open-End Mortgage, Security Agreement, Assignment of Production and Financing
Statement by Gulfport Energy Corporation, as Mortgagor to The Bank of Nova
Scotia, as Administrative Agent for the benefit of Secured Parties dated as of
April 23, 2014, recorded as follows:

 

County/State

  

Recording Data

  

Date of
Recording

 

Belmont County, Ohio

  

Book 478, Page 302

Instrument No. 201400007635

     05/21/2014   

Carroll County, Ohio

  

Book 102, Page 3440

Instrument No. 201400002988

     05/21/2014   

Guernsey County, Ohio

  

Book 516, Page 1560

Instrument No. 201400004023

     05/22/2014   

Harrison County, Ohio

  

Book 221, Page 1531

Instrument No. 201400003527

     07/29/2014   

Monroe County, Ohio

  

Book 275, Page 248

Instrument No. 201400075784

     05/21/2014   

 

2. Open-End Mortgage, Security Agreement, Assignment of Production and Financing
Statement by Gulfport Energy Corporation, as Mortgagor to The Bank of Nova
Scotia, as Administrative Agent for the benefit of Secured Parties dated as of
March 7, 2016, recorded as follows:

 

County/State

  

Recording Data

  

Date of
Recording

 

Noble County, Ohio

  

Book 279, Page 552

Instrument No. 201600071536

     03/15/2016   

 

3. Open-End Mortgage, Security Agreement, Assignment of Production and Financing
Statement by Gulfport Energy Corporation, as Mortgagor to The Bank of Nova
Scotia, as Administrative Agent for the benefit of Secured Parties dated as of
May 24, 2016, recorded as follows:

 

County/State

  

Recording Data

  

Date of
Recording

 

Jefferson County, Ohio

  

Vol. 1197, Page 182

     06/24/2016   

 

Exhibit B – Page Solo